   Case 1:21-cv-02433-BMC Document 8 Filed 05/25/21 Page 1 of 1 PageID #: 27




KAUFF MCGUIRE & MARGOLIS LLP
950 Third Avenue, Fourteenth Floor
New York, New York 10022
(212) 644-1010 (Tel) (212) 644-1936 (Fax)

Attorneys for Defendant
Goodwill Industries of Greater New York
& Northern New Jersey Inc.




                     UNITED STATES U.S. DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK

Angel Rosado,                                Case No. 1:21-cv-02433

                     Plaintiff,                      DEFENDANT’S RULE 7.1
                                                         STATEMENT
                     - against -

Goodwill Industries of Greater New York &
Northern New Jersey, Inc.,

                     Defendant.


        Defendant Goodwill Industries of Greater New York and Northern New Jersey,

Inc. (“Goodwill” or “Defendant”) by its attorneys Kauff McGuire & Margolis LLP, states

that it is a domestic not-for-profit corporation and there is no parent company nor any

publicly-held corporation that owns any interest in the Defendant.

Dated: New York, New York          Respectfully submitted,
       May 25, 2021
                                   KAUFF McGUIRE & MARGOLIS LLP

                                     /s/ Lisa E. Dayan
                                          Lisa E. Dayan
                                   950 Third Avenue, Fourteenth Floor
                                   New York, NY 10022
                                   Tel. (212) 644-1010 Fax. (212) 644-1936
                                   dayan@kmm.com

                                   Attorneys for Defendant Goodwill Industries of
                                   Greater New York and Northern New Jersey, Inc.


4825-7305-8539.1
